Citation Nr: 1535613	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 50 percent prior to December 6, 2013, and higher than 70 percent since December 6, 2013, for bipolar disorder.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) prior to December 6, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January to November 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2007 and June 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, which is entirely electronic (i.e., paperless), so of record.

The Veteran was awarded a TDIU in a January 2015 rating decision during the pendency of this appeal; the award was made retroactively effective from December 6, 2013.  His testimony during his hearing indicated that his service-connected psychiatric disorder had rendered him unemployable since 2007, so even for several years prior to receipt of the TDIU.  Thus, he has raised a claim of entitlement to this benefit prior to December 6, 2013.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453. See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court similarly found that, because the claim for a TDIU was received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."

Considering the Veteran's hearing testimony, as well as the above case law, the Board concludes that the issue of entitlement to a TDIU prior to December 6, 2013, as part and parcel of the increased rating claim has been raised and is properly on appeal.  

Also during the Veteran's hearing, when asked whether the currently assigned 70 percent rating for the service-connected bipolar disorder should go back to 2007 or whether the representative was saying, instead, the Veteran deserves a 100 percent schedular rating back to 2007, the representative asserted in response that the currently assigned 70 percent rating should go back to then (instead of a lesser 50 percent rating) and that a TDIU would "come into play" after the 70 percent was granted.  For the reasons and bases set forth below, the Board is granting this higher 70 percent rating, as well as a TDIU, based on the employment impairment resulting from bipolar disorder for the duration of this appeal.  Consequently, in light of the representative's statements during the hearing, the Board considers the decision below to represent a full grant of the benefits sought regarding an increased rating for the bipolar disorder and entitlement to a TDIU prior to December 6, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993).

Since the Statements of the Case (SOCs) were issued concerning the back claim in July 2009, increased rating claim in September 2009, and PTSD in April 2012, additional evidence has been added to the claims file while it remained at the RO and also after transfer to the Board.  However, in light of the full grant of the increased rating claim, and as the other claims are being remanded, with regards to any evidence received prior to transfer of the appeals to the Board, the Veteran is not harmed by any failure in the RO not readjudicating the claims on appeal in a Supplemental SOC (SSOC) after considering this additional evidence.  See 38 C.F.R. § 20.1304 (2014).  And this is true also accepting that "presumptive" waivers only apply to situations where the Substantive Appeal (VA Form 9 or equivalent statement) was received after February 2, 2013, which did not occur here.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amending 38 U.S.C. § 7105 by adding new paragraph (e).

The claims for service connection for a back disorder and PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  Whereas, instead, as mentioned, the Board is going ahead and deciding the claims concerning the rating and effective date for the bipolar disorder and TDIU.



FINDINGS OF FACT

1.  Throughout the appeal the bipolar disorder has resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; circumstantial speech; speech intermittently illogical, obscure or irrelevant; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective work and social relationships. 

2.  The Veteran is service-connected for bipolar disorder (formerly rated as major depressive disorder prior to December 6, 2013), evaluated as 70-percent disabling; and residuals of right foot first metatarsal fracture with residual scar, evaluated as 10-percent disabling prior to March 16, 2012, and as 30-percent disabling since March 16, 2012.  His combined service-connected disability rating meets the schedular criteria for a TDIU.

3.  He completed one year of college and was last gainfully employed as a security guard in December 2007.

4.  His service-connected disabilities, particularly his bipolar disorder, have precluded him from engaging in substantially gainful employment since December 2007.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for the bipolar disorder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes (DCs) 9432, 9434 (2014).

2.  The criteria also were met for a TDIU even prior to December 6, 2013.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As already alluded to, the Board is granting the increased rating and TDIU claims in full.  And as the remaining claims, instead, are being remanded rather than decided, no discussion of VA's duties to notify and assist is necessary.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolving in the Veteran's favor.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Bipolar Disorder

Prior to December 6, 2013, the Veteran's service-connected psychiatric disorder was diagnosed and rated as major depressive disorder.  However, at a January 2015 VA examination, the examiner determined that the more accurate diagnosis for the Veteran's service-connected disability was bipolar disorder.  Consequently, in a January 2015 rating decision, the RO granted service connection for bipolar disorder (previously rated as major depressive disorder) and assigned a 70 percent rating from December 6, 2013 (the date of a claim for a TDIU) under 38 C.F.R. § 4.130, DC 9432, which evaluates impairment from bipolar disorder.  Prior to December 6, 2013, the Veteran's psychiatric disorder was diagnosed as major depressive disorder and was assigned a 50 percent rating under 38 C.F.R. § 4.130, DC 9499-9434.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  DC 9499 pertains to an unlisted psychiatric disorder, while DC 9434 evaluates impairment from major depressive disorder.  

With regard to the change from a diagnosis of major depressive disorder to bipolar disorder, based on a medical opinion from a January 2015 examiner, the Board finds that the change in diagnosis represents progression of the prior diagnosis or a correction of an error in a prior diagnosis.  See 38 C.F.R. § 4.125 (2014).  Regardless, both psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  

Pursuant to the General Rating Formula for Mental Disorders (DCs 9201 through 9440), a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DCs 9432, 9434 (2014).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) as a number between zero and 100 percent, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g, depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

The Veteran was afforded a fee-based examination in April 2008.  He stated that he was depressed all the time and described his mood that day as "okay."  He described his sleeping as having problems falling asleep; that had been for four to five years and occurred on the average of about four nights a week.  He described his appetite as eating less; that had been for less than 12 months.  The Veteran reported that his weight had decreased 20 pounds in less than 12 months.  He described his energy level as stating that he got tired a lot; that had been since 2003.  He also described his sex drive as down and that had also been since 2003.  He said he had not been doing activities or socializing for one to two months because "I've withdrawn a little bit.  I think it's from the medication."  He did not know whether he had anhedonia.  He had had auditory hallucinations where he sometimes heard voices.  He said he had the auditory hallucinations since he had been having depression.  He reported having paranoia for about five years.  The Veteran reported that he got ideas of reference where he thought people talked about him and laughed at him. He said that had occurred when he was in the platoon and also it had occurred at bus stops and when he went to job interviews.  He reported that it began five years ago.  The Veteran reported that when he watched television, he heard them selling so many things that it threw his focus off; he said he had had that for three to four years.  He denied other psychotic symptoms.  He had had mild manic type symptoms where he stated that he would be overly energetic; he would be overly happy; and he would have racing thoughts.  He stated that when he got that way, it lasts about ten to 15 minutes.  He said that that occurred on the average of about once a month.  The veteran denied other depression.

The Veteran reported having two long-term relationships lasting one to two years each.  He reported that he had not been in a relationship for one and half years.  He reported having a child age 14 years old and that he had some contact with her.  The Veteran said that he felt his mental symptoms impaired or impacted his romantic relationship life.  He reported last working in September 2007 and that he had not worked since because of his depression.

Examination revealed that the Veteran was alert, cooperative, and appeared his age. He was of average grooming and hygiene; he was clean and neat, not dirty or disheveled.  He was pleasant and relaxed, not hostile or fearful.  He did not have any bizarre posturing, gait, or mannerisms.  He described his mood as "okay."  He did not appear depressed or anxious.  He denied suicidal or homicidal ideation or intent.  Speech was fluent without pressure or retardation.  There were no loose associations, tangentiality, or circumstantiality.  He denied during the interview that he was having hallucinations, delusions, schneiderian symptoms, or other psychotic symptoms.  There was no psychomotor retardation or psychomotor excitability.  He was oriented to person, time, place, and the purpose.  Recent memory was impaired; remote memory was intact; and immediate recall was impaired.  Intellect appeared average.  He had loss of concentration doing Serial Sevens.  Regarding abstractions, for similes, those were all concrete.  There was no bizarreness.  Judgement and insight were fair.  

As for his current level of functioning, the Veteran reported living alone and that he took care of his grooming and hygiene regularly.  He reported that he had not been shopping for four to five years because of "things I'm dealing with," and he had not been cooking for four years because he did not "have the desire."  He had not been driving for about five months because of "thoughts" and that he "could not pay attention like I used to."  His hobbies included running track and talking to people.  He reported that he had not been doing those for four to five years because he did not "feel comfortable."  He stated that he kept in contact with friends from time to time, but it was way less than it used to be.  The Veteran reported that he saw and kept contact with relatives and family.  The examiner noted that the Veteran related well with them.  When asked how he got along with other people, the Veteran reported that he would "stay around them for a little while then I leave and I start hearing the voices tell me that I'm depressed and I don't need to be around them."  He reported going to three or four support groups a month or a meeting and church about once a month or so.  He reported that he was going back to school.  A GAF score of 57 was assigned.  The examiner reported that the Veteran had impaired concentration, impaired recent memory, and impaired immediate recall.

An August 2008 psychological assessment report shows that the Veteran reported auditory hallucinations, paranoia, and panic.  During his first of two testing appointments, the Veteran was alert and attentive throughout testing.  His attitude was cooperative, open, and sincere.  He was well groomed and eye contact was good.  He was soft spoken and movements were unremarkable.  Mood was mildly anxious and depressed.  He reported auditory hallucinations.  His thought process was tangential, vague, and difficult to follow.  There were no fixed delusions.  The Veteran denied suicidal and homicidal ideation and command hallucinations.  Insight and judgment were poor.  The Veteran was a poor historian who was often vague, and who forgot, misinterpreted, or confabulated about various experiences.  His fund of knowledge was below average and he often misinterpreted questions.  It was opined that the level of the Veteran's psychotic disturbance and distress was very high.  As a result, he was currently unable to maintain employment because he was not reliably able to attend work regularly, interact appropriately, or communicate effectively.  The Veteran was also unable to have stable, meaningful relationships outside of his family.  A GAF score of 37 was assigned.  

A follow-up to the assessment also dated in August 2008 shows that examination revealed that he was alert and fully oriented with average grooming and hygiene.  Speech and language were within normal limits.  Movement was occasionally odd.  Mood was euthymic; affect constricted; and thought was sometimes tangential and self-referential.  There was no reported suicidal or homicidal ideation.  The Veteran reported auditory hallucinations.  There was no overt paranoia or delusions.  Judgment and insight were poor.  A GAF score of 37 was again assigned.  

At a VA examination in January 2015, the examiner opined that the Veteran's disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported living alone, not spending time with friends, but seeing his mother frequently to help care for her.  He reported that he preferred to be alone and had difficulty trusting people.  He reported that he tried to attend school for one year, but was unable to complete the program due to difficulty with negative thoughts, depressed mood, and handling the stress of school.  The Veteran reported that he had difficulty with focus, motivation, fatigue, and stable mood.  He reported experiencing depressed mood, difficulty with concentration and decision making, having a decreased appetite, and about twice a month experiencing a period of elevated mood, talkativeness, grandiosity, and increased energy.  The Veteran's current symptoms included depressed mood; suspiciousness; chronic sleep impairment; mild memory loss; flattened affect; circumstantial speech; speech intermittently illogical, obscure or irrelevant; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  

The examiner observed that the Veteran was cooperative and made appropriate eye contact.  His speech was at times circumstantial, tangential, and irrelevant.  His mood appeared depressed and his affect flattened.  The Veteran's thought process appeared unclear and he displayed difficulty with concentration.  The Veteran denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  He appeared oriented.  

At the Veteran's hearing, he asserted that his symptomatology has been consistent throughout this appeal.  February 2015 Hearing Transcript (T.) at 12-13.  

The Veteran's treatment records during his appeal have shown GAF scores ranging from 37 to 62.  He has not been gainfully employed during this appeal.  His records have not shown that the Veteran has effective relationships outside of his family.  As reported by the Veteran at his hearing, the symptoms and level of impairment shown in the Veteran's treatment records is consistent with that shown in the August 2008 assessment and examinations.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent is warranted from throughout this appeal.  In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2008 and 2015 examinations have been consistent.  Since his current increased rating claim, the Veteran has not been employed at all.  His examinations and treatment records fail to show that he has had meaningful and significant social relationships outside of his family members.  The effect of the Veteran's psychiatric disability on his occupational and social functioning has appeared to be consistent since his filed this current claim.  In this case, the symptoms shown during this appeal indicate that the Veteran's bipolar disorder results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In light of the fact that the RO awarded a 70 percent rating based on the results of the January 2015 VA examination, considering that the impairment shown during that examination is similar to the impairment that has been shown throughout this appeal, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted throughout this appeal.  

The Board notes that the reported GAF scores of 51 to 60 are indicative of moderate symptoms; however, the Veteran has also had GAF scores of 50 and even lower, indicative of serious symptoms, consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, when considering the actual impairment shown during this appeal, the Board concludes that a 70 percent rating throughout this appeal is warranted.  

As stated in the Introduction, since the Veteran's representative indicated at the hearing that a 70 percent rating along with a TDIU would satisfy this appeal, the Board need not address whether a 100 percent rating is warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating is warranted throughout the pendency of this appeal.  


TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2014) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include bipolar disorder, evaluated as 70-percent disabling; and residuals of right foot first metatarsal fracture with residual scar, evaluated as 10 percent disabling prior to March 16, 2012, and as 
30-percent disabling from March 16, 2012.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.  During this appeal, the RO granted an increased rating for his psychiatric disorder effective from December 6, 2013, and awarded a TDIU from that same date as he met the schedular criteria.  

In light of the Board granting the currently assigned 70 percent rating for the duration of this appeal, the Board must now determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment prior to December 6, 2013.  In making this determination, VA considers such factors as the extent of the service-connected disability and employment and educational background.  

The Veteran's December 2013 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability", shows that he completed one year of college and had no additional training or education.  He reported that he had last worked in 2007 doing security.  

The August 2008 psychological assessment already referenced shows the Veteran was unable to maintain employment.  During January 2015 examination, he reported not having worked since 2007, so since the prior year, owing to difficulty with depressed mood, motivation, concentration, and handling stress.  The examiner opined that, based on the Veteran's presentation and report of symptoms, it was likely that symptoms of depressed and unstable mood, difficulty with concentration, motivation and dealing with stress would interfere with his ability to function at work.  The examiner explained that the Veteran had functional impairment of understanding and following complex instructions; dealing with peers, supervisors, and the public in a reasonable manner; setting good pace; not needing specialized supervision; retaining and following safety rules and regulations; solving problems on the job; difficulty handling negative feedback; and difficulty handling time pressures and multiple tasks.  This litany of impairments was clearly in reference to his service-connected psychiatric disorder.

In a January 2015 rating decision during the pendency of this appeal, the RO granted a TDIU retroactively effective from the date of receipt of the Veteran's December 2013 claim specifically for this benefit.  


But based on a review of the evidence, the Board concludes that a TDIU was warranted even prior to December 6, 2013.  And it's worth reiterating that a TDIU is derivative of an increased-rating claim, so long as the TDIU is predicated at least partly on the disability for which the Veteran is requesting a higher rating.  When considering this Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit of the doubt, the Board finds that the evidence supports granting a TDIU from an earlier effective date.  

In granting a TDIU, the RO already has conceded the Veteran is unemployable owing to his service-connected disabilities.  The opinion of the January 2015 examiner clarifies that it is the Veteran's psychiatric disorder, in particular, which renders him unemployable.  For the reasons and bases set forth above, the Board has concluded that the level of impairment of his bipolar disorder has been the same since his December 2007 claim and, consequently, granted the higher 70 percent rating throughout this appeal, i.e., back to December 2007.  As such, in light of the Board finding that this 70 percent rating is warranted prior to December 6, 2013, it follows that the award of the TDIU, based primarily on this very same disability, also is warranted prior to that date.  The evidence of record shows the Veteran is primarily unemployable due to his service-connected bipolar disorder, on account of symptoms of depressed and unstable mood, difficulty with concentration, motivation and dealing with stress.  Therefore, the Board concludes that the award of a TDIU is warranted throughout this appeal, just as is the higher 70 percent schedular rating for the underlying disability, namely, the mental disorder.

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his bipolar disorder, the findings of the VA physician in the August 2008 assessment and the January 2015 examiner, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected bipolar disorder.  The evidence is in favor of the grant of a TDIU prior to December 6, 2013.  Entitlement to a TDIU prior to December 6, 2013, therefore is granted.

Extra-schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's bipolar disorder symptoms and consequent disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1, 4.15.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The evidence does not show, as examples, that the Veteran's bipolar disorder disability has resulted in interference with employment beyond that warranting the granting of a TDIU or activities of daily life that would warrant an increased rating for this disability beyond that being granted or consideration outside the Rating Schedule.


ORDER

A rating of 70 percent for PTSD is granted throughout the appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to December 6, 2013, is also granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the remaining claims on appeal.  The Veteran testified that he injured his back during his military service; his STRs reflect back complaints.  Treatment records show that he has been diagnosed with a spinal dysraphism at S1 abnormality; an April 2008 record shows that it is unclear whether this is congenital or acquired, but most likely acquired.  An August 2008 MRI also shows mid degenerative disease.

Regarding the spinal dysraphism, VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

In light of the Veteran's in-service complaints, testimony of continuing symptoms since service, current diagnoses, and complex medical issue of whether the Veteran has a congenital defect, the Board finds that a remand to have him undergo a VA compensation examination for a medical opinion is necessary.


As for the Veteran's PTSD, a March 2015 letter shows that he has been diagnosed with PTSD due to witnessing one of his roommates during basic training accidentally shoot himself in the face.  No development has been done to attempt to verify this alleged stressor.  Therefore, since evidence shows a current diagnosis of PTSD due to such reported stressor, a remand would be beneficial for further development for verification of this stressor.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran regarding his contended stressor of witnessing a fellow serviceman shoot himself in the face and obtain more specific information concerning the date of the alleged event.  Inform the Veteran that he can submit additional evidence to verify this stressor such as buddy statements from others who witnessed this event.  Thereafter, contact the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate source to attempt to verify his alleged stressor.  All records that are obtained must be incorporated into the claims file so they may be considered, and if no records are found, this must be documented in the claims file as well.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the West Los Angeles VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed back disorder.  His claims file, including a complete copy of this decision and remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The examiner is requested to review the record and offer an opinion as to the following:

A) Spinal Dysraphism at S1

1.  Is this is a congenital abnormality?  If it is, is it a defect or disease?

2.  If the examiner identifies a congenital "defect," then he/she should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's military service from January to November 2003.

3.  If the examiner instead concludes it is a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in or aggravated by the Veteran's military service from January to November 2003.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  
		
		B) Back Disorder other than Spinal Dysraphism at S1

For any other back disorder diagnosis, opine as to whether it is more likely than not, at least as likely as not, or less likely than not, directly related to or the result of the Veteran's military service from January to November 2003, or, if involving arthritis, initially manifested to a compensable degree within a year of his discharge from service, so by November 2004, or is otherwise related or attributable to his service.
      
In making these necessary determinations, the examiner should address the Veteran's reports of having back symptomatology that began in service.


For all of the above requested opinions, a complete rationale should be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


